Citation Nr: 0732722	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-43 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for vertigo. 

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Merchant Marines from 1943 to 
1948, and had active military service in the Army from March 
1951 to January 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran was scheduled for a November 2005 Board hearing, 
but did not appear or indicate any desire to reschedule.  See 
38 C.F.R. § 20.702(d) (2006).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
tinnitus in August 1997.  The appellant received timely 
notice of the determination, but did not appeal, and that 
decision is now final.

2.  Evidence received since the August 1997 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for tinnitus. 

3.  Vertigo was not diagnosed in service or for many years 
thereafter; and the preponderance of the evidence is against 
a finding of a relationship between the current vertigo and 
service.

4.  Hearing loss was not diagnosed in service or for many 
years thereafter; and the preponderance of the evidence is 
against a finding of a relationship between the current 
hearing loss and service.



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
August 1997 rating decision, and the claim for entitlement to 
service connection for tinnitus remains closed.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) 
(2007).

2.  Vertigo was not incurred in, or aggravated by, service, 
directly or presumptively.  38 U.S.C.A §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309.

3.  Hearing loss was not incurred in, or aggravated by, 
service, directly or presumptively.  38 U.S.C.A §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice in 
May and July 2003.  The RO notified the veteran again in 
October 2005 and January 2006.  The RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006, subsequent to the initial adjudication.  While 
the March 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an October 2006 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The May 2003 notification also was in compliance with Kent v. 
Nicholson, 20 Vet, App. 1 (2006).  Specifically, the May 2003 
letter noted that the claim was last denied in August 1997 
and that for the claim of service connection for tinnitus to 
be reopened the veteran must submit evidence that the 
disability was incurred in or aggravated by his service.  The 
letter further described the meaning of "new" and 
"material" evidence in order to reopen the claim.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The RO has indicated that 
certain of the veteran's service medical records might be 
missing.  Available records include a January 1953 discharge 
examination report.  Regarding his service as a merchant 
marine during World War II, the Adjudication Procedure 
Manual, M21-1 reflects that it is not possible to request 
"service medical records" for a merchant seaman who served 
under the jurisdiction of the U.S. Coast Guard and that the 
only available records would be treatment records from a U.S. 
Public Health Service (USPHS) hospital.  In this case, there 
is no allegation of treatment at a UPHS hospital.  In fact, 
the veteran stated in June 1997 that he was never treated for 
tinnitus, hearing loss, or vertigo in service as a merchant 
marine.  Any additional efforts to locate the service medical 
records for his service in the merchant marines would be 
futile.  

A medical examination was not provided regarding the etiology 
of the tinnitus, hearing loss, and vertigo claims.  VA's duty 
to assist doctrine does not require that the veteran be 
afforded a medical examination, however, because there is no 
medical evidence indicating an association between in-service 
noise exposure and these disabilities.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83  (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2007).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence Claim

The RO originally denied entitlement to service connection 
for tinnitus and sensorineural loss in an August 1997 rating 
decision on the basis that the veteran did not submit 
evidence that established that tinnitus was incurred in, or 
was related to, service.  To appeal this decision the veteran 
was required to file a Notice of Disagreement that 
communicates both a disagreement with the RO's decision and a 
desire for appellate review within one year.  The veteran 
filed a statement dated December 1997 expressing a request 
for a "difference of opinion review" with regard to the 
August 1997 rating decision, however this statement did not 
specifically express a desire for appellate review so it is 
not considered a valid Notice of Disagreement.  Therefore, 
the August 1997 rating decision became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103 (2007).  38 C.F.R. § 20.201 (1997).

The veteran filed a claim to reopen his claim for service 
connection for tinnitus in October 2002.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the August 1997 rating 
decision includes the veteran's merchant marine ship 
discharge records, discharge medical records dated January 
1953, the report from a June 1997 VA medical examination that 
was scheduled by the RO, and a private medical opinion dated 
May 1997.  The latter two items of evidence note that the 
veteran suffered from tinnitus.  The May 1997 medical opinion 
relates the veteran's tinnitus to neurosensory loss. 

Evidence submitted since the August 1997 rating decision 
includes a duplicate copy of the veteran's private medical 
opinion from May 1997, a private medical opinion from January 
2004 stating that his tinnitus is related to neurosensory 
loss, and a private medical record dated December 2000, which 
notes a diagnosis of chronic tinnitus.  Additionally, the 
veteran submitted numerous statements that claim that his 
tinnitus is related to his service in the military.  
Specifically, he contends that his tinnitus is related to 
exposure to engine room noise while on a merchant marine 
ship.

Regarding the duplicate copy of the May 1997 medical opinion, 
this evidence is not new as it is duplicative of evidence 
previously considered by the RO in March 2003.  

Regarding the January 2004 medical opinion, December 2000 
medical records, and the veteran's statements, this evidence 
is not new because it is redundant of the evidence of record 
considered by the RO in the August 1997 rating decision.  The 
medical opinion and records collectively state that the 
veteran has a diagnosis of tinnitus.  Likewise, the veteran's 
statements consist of his lay opinions that his tinnitus is 
related to service.  Similar statements were already 
considered by the RO at the time of the August 1997 rating 
decision, and therefore they are not new evidence. 

Because there is not a reasonable possibility that the 
medical opinion, medical records or the veteran's statements 
are evidence that could substantiate his claim to service 
connection for tinnitus, this evidence is not new and 
material.  See 38 C.F.R. § 3.156 (a).

Given the absence of any new and material evidence since the 
August 1997 determination, the claim to entitlement to 
service connection for tinnitus cannot be reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  

Service Connection Claims

The veteran seeks service connection for vertigo and hearing 
loss.  He contends that his vertigo and hearing loss was 
caused by noise exposure while he was working as an "oiler 
and wiper" in the engine room of a U.S. Merchant Marine ship 
from 1943 to 1948 and as a machinist in the Army from 1951 to 
1953. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A June 1997 VA examination diagnosed the veteran as having 
hearing loss.  In December 2000, the veteran's private 
physician diagnosed him with occasional dizziness.  A June 
2001 medical report from the same physician diagnosed the 
veteran with labyrinthitis and stated that the veteran 
suffers from vertiginous spinning.  A January 2004 private 
medical opinion from a different health care provider states 
that the veteran has vertigo that is associated with hearing 
loss.  

The next issue is whether there is evidence of any in-service 
occurrence of vertigo or hearing loss.  The service medical 
records are negative, and the veteran has not alleged that he 
had vertigo or hearing loss while he was in service or 
shortly thereafter.  Personnel records confirm, however, that 
the veteran served on a Merchant Marine ship as an oiler and 
wiper and as a machinist in the Army while serving in Korea 
during the Korean War.  The service of American Merchant 
Marines in Oceangoing Service, as well as Civil Service crew 
members aboard US Army Transport Service and Naval 
Transportation Service vessels, during the period of December 
7, 1941 to August 15, 1945, are considered to have served in 
active duty.  See 53 Fed. Reg. 2775 (1988); see also 38 
C.F.R. § 3.7 (x)(15) (2006) (certifying as "active military 
service" the service of American Merchant Marines in 
Oceangoing Service during the above listed period); Pacheco 
v. West, 12 Vet. App. 36, 37 (1998).  Therefore, because the 
veteran served in the Merchant Marines during this time 
period and his personnel records note that he served on 
foreign bound ships, and because of his service in the Army 
as a machinist, his exposure to acoustic trauma in service is 
conceded.  See 38 C.F.R. § 3.304 (d).

The determinative issue is whether the veteran's vertigo or 
hearing loss can be directly related to in-service noise 
exposure.  

The first findings related to hearing loss and vertigo are in 
1997 and 2000, respectively, which are 44 and 47 years after 
service.  Therefore, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  There 
also is no medical evidence of a direct relationship between 
in-service noise exposure and service, as there is no medical 
evidence of any continued symptomology or hearing loss or 
vertigo during the more than 40 years before these 
disabilities were shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, the only medical opinion of record 
addressing the etiology of the veteran's vertigo attributes 
it to his hearing loss.     

The unfavorable evidence in this case outweighs the favorable 
evidence.  The veteran's statements that his current vertigo 
and hearing loss are related to in-service noise exposure 
carry no evidentiary weight because this is not a matter for 
an individual without medical expertise.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the veteran's lay 
assertions have been considered, the do not outweigh the 
medical evidence of record, none of which shows any 
relationship between the vertigo and hearing loss to service.

The preponderance of the evidence is against the claims for 
vertigo and hearing loss; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

ORDER

New and material evidence has not been submitted and the 
claim for service connection for tinnitus is not reopened. 

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for hearing loss is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


